Citation Nr: 1505772	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-28 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative joint disease (DJD) and degenerative disc disease (DDD).


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel











INTRODUCTION

The Veteran served on active duty with the United States Army from September 1976 to June 1985.  However, only his period of service from September 28, 1976 to April 9, 1982 is considered honorable active duty service, and his service from April 10, 1982, to June 6, 1985 is considered dishonorable for VA compensation purposes. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2013, the Board denied service connection for a low back disability, to include DJD and DDD, and service connection for a neck disability, to include DDD.  The Veteran appealed the decision denying service connection for a low back disability, and in an August 2014 order, the Court of Appeals for Veterans Claims (Court) vacated and remanded the matter, pursuant to a Joint Motion for Partial Remand (Joint Motion), back to the Board for additional development. 

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful consideration of this matter, the Board finds that it must be remanded in order to comply with the terms of the August 2014 Joint Motion.  The Joint Motion indicated that the Board failed in its duty to assist the Veteran in obtaining an adequate medical examination or opinion.  The prior opinions from January 2013 and September 2013 were found to be inadequate, because the examiners did not analyze whether medical treatment records from the Veteran's dishonorable service contained evidence of manifestation of Veteran's back injury or evidence of continuity of symptomatology.  The examinations were also inadequate because the examiners were instructed by the Board to evaluate the wrong disease manifestation period, and were incorrectly instructed to disregard any evidence of injury from the Veteran's period of dishonorable service.  The Joint Motion directed that a new VA examination or opinion that adequately addresses all records of prior treatment be obtained.  

In light of the foregoing, the Board finds that the Veteran should be afforded a new and complete VA examination.  In doing so, the Board instructs the VA examiner to provide a medical opinion, supported by a detailed rationale which considers the entire evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his low back disability, to include DJD and DDD.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and consideration of such should be reflected in the completed examination report.  All indicated tests and studies must be conducted.

a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability, a) is related to the Veteran's service, from September 28, 1976 to April 9, 1982, including his treatment for back pain in July and August 1980, and his reported injuries in service due to being hit by a branch while riding a tank in 1980, and due to a fall while loading ammunition while in Germany between May 1981 to April 1982.

b)  The examiner is also asked to provide an opinion whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability had its onset in the year immediately following his separation from service in April 1982. 

c)  If any diagnosed low back disability is a congenital condition, state whether the condition is a congenital defect or disease.  

If the Veteran's condition is considered a defect, the examiner is asked to indicate whether it is at least as likely as not (50 percent probability or greater) that there was a superimposed disease or injury during active service that resulted in disability apart from the congenital or developmental defect.  If the Veteran's claimed condition is considered a disease, state whether there was aggravation (a permanent worsening beyond its natural progression).

The opinion provider should cite to the medical and competent lay evidence of record, and explain the rationale for the opinion given.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Following completion of the above development requested, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




